DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 27, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-9 and 12 are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Galockin et al. (US 5,974,824, herein Galockin).
In regards to claim 1, Galockin discloses
A portable thermal management system (Fig.1) to provide temperature management for a liquid within a container vessel (18), the portable thermal management system comprising:
a flexible heat exchanger (12) manufactured from a flexible polymer material (col.5 lines 49-53), the flexible heat exchanger to removably couple with an external surface of the container vessel, wherein to removably couple with the external surface of the container vessel, the flexible heat exchanger is to wrap the external surface of the container vessel (Fig.2), the flexible heat exchanger including an inlet (50), an outlet (54), a thermally conductive layer (Fig.3, 66), a thermally insulative layer (64), and a fastener section (Figs.5 and 6, fasteners 78 and 80 or 84 and 86), wherein the thermally conductive layer includes multiple fluid channels to flow a thermally conductive fluid (Fig.1), the thermally insulative layer is to insulate the container vessel (Fig.3), and the fastener section is to enable the flexible heat exchanger to be removably secured with the external surface of the container vessel via one or more fasteners (Figs.5-6); and
a fluid reservoir (16) coupled with the flexible heat exchanger via the inlet and the outlet, the fluid reservoir to contain the thermally conductive fluid, wherein the thermally conductive fluid contained in the fluid reservoir is maintained below an ambient air temperature outside of the container vessel (col.5 lines 7-16).
In regards to claim 2, Galockin discloses that the one or more fasteners include one or more straps (col.6 lines 42-46).
In regards to claim 3, Galockin discloses that the one or more fasteners include one or more hook and loop fasteners (Fig.5).
In regards to claim 4, Galockin discloses that the multiple fluid channels of the flexible heat exchanger enable fluid to flow in alternating directions within the heat exchanger (Fig.1).
In regards to claim 5, Galockin discloses that the container vessel is a fermentation vessel suitable for beer and wine fermentation (col.1 lines 7-9, the disclosed container vessel includes containers of liquids, which include beer kegs as disclosed and fermentation vessels since they are also containers of liquids and related to the same art).
In regards to claim 6, Galockin discloses that the thermally conductive fluid is to cool the container vessel below the ambient air temperature outside of the container vessel (col.5 lines 7-16).
In regards to claim 7, Galockin discloses a fluid pump (42) having a fluid port coupled with the inlet or the outlet of the flexible heat exchanger, the fluid pump to cause a thermally conductive fluid to flow from the fluid reservoir to flow from the fluid reservoir into the flexible heat exchanger (Fig.1).
In regards to claim 8, Galockin discloses that the fluid reservoir includes the fluid pump (Fig.1).
In regards to claim 9, Galockin discloses that the inlet or outlet of the flexible heat exchanger includes flexible conduit and the flexible conduit couples via a quick disconnect coupler (46, 56).
In regards to claim 12, Galockin discloses multiple separate flexible heat exchangers (Fig.7) to removably couple to the external surface of the container vessel, wherein the multiple separate flexible heat exchangers are to couple to the fluid reservoir via one or more thermal fluid feed manifolds (46), thermal fluid return manifolds (60), or thermal fluid feed and return manifolds.

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, at least for the reason that the prior art of record does not disclose a temperature controller in electrical communication with a temperature sensor, the temperature sensor coupled with the container vessel to sense a temperature of a liquid within the container vessel, wherein a drive motor of the fluid pump is to couple with the temperature controller and the temperature controller is configured to activate and deactivate the fluid pump.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763